Exhibit 10.25

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT is entered into as of the 31st day
of December, 2010, is between COMCAST CORPORATION, a Pennsylvania corporation
(together with its subsidiaries, the “Company”), and BRIAN L. ROBERTS
(“Employee”).

BACKGROUND

WHEREAS, the parties entered into an Employment Agreement dated as of January 1,
2005, as amended (the “Agreement”), that sets forth the terms and conditions of
Employee’s employment with the Company, and

WHEREAS, the parties desire to further amend the Agreement on the terms and
conditions contained herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Subparagraph 5(b) of the Agreement is hereby amended to add the following
year and amount thereto: “Year – 2011; Amount - $3,150,000.”

2. Except as modified hereby, the Agreement shall continue unmodified and in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment as of the date first-above written.

 

COMCAST CORPORATION By:  

      /s/ Arthur R. Block

EMPLOYEE:

             /s/ Brian L. Roberts

Brian L. Roberts